DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-23, 26-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic (US Pat. No.: 8,349,354 B2) (hereinafter Andjelic) and further in view of Andjelic et al. (US Pub. NO.: 2013/0236499 A1) (hereinafter Andjelic ‘499).
Regarding claims 21 and 23, Andjelic discloses a method of laminating a polymer film to a ORC based substrate (corresponding to substrate), comprising: extruding an absorbable polymer thereby forming a film (Col 3, Ln 21-37 and example 6), wherein the extrusion process naturally involves barrel and slit die, the extrusion temperature ranges from 125ºC-155ºC; the extruding film have thickness of 1 and 2 mills (Example 3); laminating  the extruded copolymer film to a substrate to form a medical device by conducting a thermal/pressure lamination step after the film has been extruded wherein the film is semi-crystalline (corresponding to a crystallinity of about 10% or less) in order to laminate said extruded film onto the substrate at a temperature of about 120ºC (Example 6), wherein absorbable polymer consisting of glycolide as major component with one or more poly(p-dioxanone) (Col 3, Ln 21-37 and example 6). Andjelic is silent about performing lamination under 10 minutes after extruded polymeric film and polymeric substrate. However, it would have been obvious to perform the lamination simultaneous or subsequently as the polymer film is extruded. The benefit of doing so would have been to expedite the manufacturing process. 
Andjelic is silent about the polymer having a melt temperature of 140ºC of higher. 
Andjelic’499 also disclose a method of laminting a polymer film to a substrate. Andjelic’499 discloses the use of bioabsorbable semi-crystalline segmented copolymer having a melting point temperature of 140ºC or higher, and a glass transition temperature below 25ºC. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the copolymers as taught by Andjelic’499 within the method of laminating a polymer film to a substrate as taught by Andjelic the benefit of doing so would have been to comprise a laminate which are useful for a long term absorbable meshes, surgical sutures for medical devices. 
Regarding claim 22, Andjelic discloses polymeric useful in preparing the fabric or non-woven substrates (Col 5, Ln 55-57; Col 6, Ln 40-41).
Regarding claim 26, Andjelic disclose the substrate comprise material selected from polyester and oxidized regenerated cellulose (Col 5, Ln 55-65). 
Regarding claim 27 and 28, Adjelic discloses the lamination can be performed in-line or offline (Examples 1-8). 
Regarding claims 29 and 31, the combined teaching of Adjelic and Andjelic’499 discloses the similar materials are used as recited in claim 1. Thus, they would have similar characteristics as recited in claims 29 and 31.   
Regarding claim 30, Adjelic discloses extruded films are kept in between released paper and stored under vacuum. It is well known within the art to store films in rolled configuration to save storage space. Furthermore, it would have been obvious to cut the needed amount of film to laminate to substrate while keeping the other portion in roll configuration for future use.
Regarding claim 33, Adjelic fails to recite the substrate is damaged. Thus, it’s understood the substrate is not damaged and the film is effectively laminated to the substrate (Example 6). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic and Andjelic’499 as applied to claims 21-23, 26-31 and 33 above, and further in view of Wang et al. (US Pub. No.: 2016/0206393 A1) (hereinafter Wang).
Regarding claim 24, the limitations of claim 21 are taught by Adjelic and Andjelic’499. They are both silent about polymer film comprises a polymer selected from the group consisting of polypropylene, polyethylene, polyethylene terephthalate, and Nylon. 
Wang also discloses a method of laminating a polymer film substrate (Title, Abstract). The method discloses extruding polymer film comprising polyethylene which is extrusion coated between nonwoven material (¶0017, ¶0023). The benefit of doing so would have been utilize polymer which is breathable (¶0017). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize polymer containing polyethylene as taught by Wang within the method of manufacturing polymer film substrate as taught by the combined teaching of Adjelic and Andjelic’499. The benefit of doing so would have been to use a polymer material which is breathable. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andjelic and Andjelic’499 as applied to claims 21-23, 26-31 and 33 above, and further in view of Lecuivre et al. (US Pub. No.: 2016/0367351 A1) (hereinafter Lecuivre).

Lecuivre also discloses a method of laminating a polymer film to a substrate. The method discloses providing a porous knit made from monofilament of synthetic biocompatible material; providing a synthetic non porous biodegradable film comprising at least a copolymer of glycolide and epsilon caprolactone (¶0086, ¶0186); gluing the first face of knit with binding solution and laminating said film. The benefit of doing so would have been utilize a polymer film made of biodegradable material. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize a biodegradable polymer film as taught by Lecuivre within the method of laminating polymer film to a substrate as taught by the combined teaching of Andjelic and Andjelic’499. The benefit of doing so would have been to utilize a polymer film which can biodegrade over time.  

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
The applicant arguments are focused on examples 1-5 of Andjelic ‘354. However, the best example suited for instant claims is example 6. Example 6 in combination with other examples discloses majority of limitations of claim 21. The applicant further argues the cited prior art of references does not provide any motivation for laminating within 10 minutes of extrusion. The examiner respectfully disagrees. The cited prior art of references merely acknowledges that extruded film can stored for later use. This does not require it must be stored under vacuum. The extruded film can readily be laminated to a substrate. The benefit of doing so would have been to expedite the manufacturing process. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746